
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Pence submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for all Iranian citizens
		  who struggle for freedom, human rights, civil liberties, and the protection of
		  the rule of law.
	
	
		Whereas the United States supports the right of the
			 citizens of Iran to have free and independent elections for the selection of
			 their political leaders;
		Whereas article 21 of the Universal Declaration of Human
			 Rights states that “(1) Everyone has the right to take part in the government
			 of his country, directly or through freely chosen representatives; (2) Everyone
			 has the right of equal access to public service in his country; (3) The will of
			 the people shall be the basis of the authority of government; this will shall
			 be expressed in periodic and genuine elections which shall be by universal and
			 equal suffrage and shall be held by secret vote or by equivalent free voting
			 procedures”;
		Whereas, according to the State Department’s Country
			 Reports on Human Rights Practices for 2008, Iran’s “poor human rights record
			 worsened, and it continued to commit numerous serious abuses … the government
			 severely limited citizens' right to change their government peacefully through
			 free and fair elections … authorities held political prisoners and intensified
			 a crackdown against women's rights reformers, ethnic minority rights activists,
			 student activists, and religious minorities”;
		Whereas Iran’s system of government violates numerous
			 international norms and principles of democratic governance;
		Whereas, on June 12, 2009, Iran engaged in the process of
			 selecting that country’s new political leader;
		Whereas the ensuing announcement by Iranian authorities of
			 Mahmoud Ahmadinejad’s “overwhelming victory” has sent Iranians into the streets
			 since June 12, 2009, and has prompted unprecedented criticism of Iran’s ruling
			 leaders;
		Whereas in the streets of Tehran and other major cities,
			 riot police, members of the Revolutionary Guard Corps, and Basij militias are
			 cracking down on demonstrators who were protesting the results;
		Whereas the government has cut Internet connections and
			 cellphone service and jammed foreign satellite TV and radio broadcasts;
		Whereas most foreign journalists in Iran to cover the June
			 12, 2009, selection process were reportedly expelled after the voting
			 ended;
		Whereas news websites were reportedly blocked by Iranian
			 authorities and the Iranian Government has reportedly arrested opposition
			 political figures and journalists;
		Whereas the Iranian Government outlawed any protest
			 following two days of unrest, with the Interior Ministry warning that
			 any disrupter of public security would be dealt with according to the
			 law; and
		Whereas the Government of Iran, pro-government militias,
			 and affiliated entities have attacked demonstrators, causing multiple injuries
			 and fatalities: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its support for all Iranian
			 citizens who struggle for freedom, human rights, civil liberties, and the
			 protection of the rule of law;
			(2)condemns the
			 ongoing violence against demonstrators by the Government of Iran,
			 pro-government militias, and affiliated entities against the people of Iran,
			 which has escalated since the June 12, 2009, process of selecting Iran’s next
			 political leader; and
			(3)affirms the
			 universality of individual rights and the importance of democratic and fair
			 elections.
			
